Citation Nr: 0125926	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, eliminated 
the need to establish that a claim was well grounded.  It 
also expanded the law relating to the duty to assist, and the 
need for notice to the veteran concerning searching for and 
obtaining records, substantiating claims, and completing an 
application for compensation benefits.  The law applies to 
all claims pending on the date of enactment.  Pursuant to the 
VCAA, there is now an expanded duty to assist the veteran.  
Accordingly, the case is now being reviewed by the Board 
based on all the evidence of record, and all pertinent laws, 
regulations, and Court decisions.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal is now of record.

2.  The veteran participated in operations equivalent to 
engagement in combat with the enemy during his tour of duty 
in Southeast Asia.

3.  The veteran's accounts of stressors during combat service 
are not refuted by clear and convincing evidence.

4.  The record contains competent medical evidence showing a 
clear diagnosis of PTSD and a causal nexus between PTSD and 
military service.


CONCLUSION OF LAW

Service connection is in order for PTSD because the diagnosis 
has been established and the cause has been attributed to 
verified events in active military service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this case the record contains the veteran's 
service records, post-service VA and non-VA treatment 
reports, VA examination reports with relevant medical 
opinions, service department reports, and statements from the 
veteran.  Additionally, the veteran has been apprised of the 
evidence needed to substantiate his claims.  See Statement of 
the Case and Supplemental Statements of the Case issued 
during the pendency of the appeal.  Accordingly, the VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  

In general, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  However, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Where it is determined, through recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of [combat] service." Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Service medical records do not indicate that the veteran 
received any injuries due to combat.  They do indicate that 
he had role in guard duty.  There is no indication in service 
medical records of any psychic trauma, or that the veteran 
was treated for any psychiatric problems during service.   

After service, the first medical records indicating relevant 
treatment are during 1994 when the veteran was treated at a 
VA mental health clinic for chronic alcohol abuse and 
substance abuse.  He was hospitalized from September to 
October 1994 for alcohol rehabilitation with an Axis I 
diagnosis of alcohol abuse.

During a November 1996 VA examination the veteran complained 
of feeling depressed.  He described other complaints 
including isolating himself, hearing voices and imagining 
that others could read his thoughts.  After examination, the 
diagnosis was major depression, single episode, moderate with 
psychotic features; and alcohol dependence.  

During a January 1998 VA examination, the veteran reported 
that sometimes he could not think clearly and that he would 
get all mixed up and confused.  He complained of hearing 
voices and seeing things a lot.  He reported that he thought 
he could see "Charlie" in the bush.  He could hear voices, 
women screaming.  He reported that during an evacuation he 
saw a man get his head cut off and held up.  He reported 
witnessing a friend get hit by a car and killed.  He admitted 
to suicidal and homicidal thoughts.  He complained of seeing 
images of Vietnam and of marked intrusion of thoughts of 
Vietnam.  After examination, the Axis I diagnoses were (1) 
alcohol dependent and (2) PTSD, mild.

A June 1998 VA physician's evaluation note shows that the 
veteran related that he was exposed to a traumatic event that 
involved actual or threatened death/serious injury, or a 
threat to the physical integrity of others.  The note 
indicated that the specific trauma was exposure to body 
handling in Vietnam.  The impression at that time was PTSD; 
dysthymic, mixed substance dependence in partial sustained 
remission.

During psychiatric hospitalization by VA in December 1998 in 
a PTSD program, the Axis I diagnosis was (1) PTSD, chronic; 
(2) psychosis, not otherwise specified, rule out 
schizophrenia; and (3) cocaine dependence in partial 
remission.

In view of the noted records, the Board notes that the claims 
file reflects a current diagnosis of PTSD, and that it has 
been related to his reported in-service stressors.  
Nonetheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verifiable in-service stressor for service connection to be 
warranted, as noted above.  Medical nexus evidence is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
was either exposed to stressors while engaged in combat with 
the enemy during service or experienced a verifiable in-
service stressor.

Service medical records do not indicate that the veteran was 
wounded or received any injuries due to combat, or psychic 
trauma, or that the veteran was treated for any psychiatric 
problems during service.  With regard to the question of 
whether the veteran served in combat with the enemy, the 
Board has considered his military commendations.  The 
veteran's service personnel records show that he served in 
the Marines including service in Vietnam and Cambodia.  

The veteran's service records, by way of commendation or 
medal, do not clearly support a finding that the veteran was 
engaged in combat with the enemy.  The DD Forms 214 only 
lists the National Defense Service Medal (NDSM) and the 
Rifle-Marksman Badge.  None of the service documents lists 
the Combat Action Ribbon, the Purple Heart Medal, or any 
other award evidencing combat with the enemy.

However, the veteran's service personnel records include a 
combat history, expeditions, and awards record, which reveals 
that he participated in Operation Eagle Pull in Phnom Penh, 
Cambodia, from April 12 to 13, 1975; and in Operation 
Frequent Wind in Saigon, Republic of Vietnam, from April 29 
to May 1, 1975.  His record of service shows that he was 
serving as a rifleman with the 2nd battalion, 4th Marines, 3rd 
Marine Division at the time and it has been established that 
this was the unit which performed these evacuations.

The Board has considered the veteran's accounts of 
involvement in combat-type activity and his accounts of 
events which could be in-service stressors.  
The veteran has provided descriptions of several stressful 
events including combat involvement, which he has asserted 
occurred while performing his duties as a Marine in Cambodia 
and Vietnam.  His reported stressors included the death of a 
soldier who was killed by a mortar round after replacing the 
veteran at a guard post by the embassy.  He also reported 
witnessing U.S. and enemy soldiers killed in action.  He saw 
numerous dead people while on body detail, and saw a Vietcong 
cut a man's head off and hold it up for every one to see.  He 
reported being on search and destroy details and 
participating in Eagle Pull in Phnom Penh, Cambodia, and in 
Operation Frequent Wind in Saigon, Republic of Vietnam.  He 
also reported a stressor caused by the death of a soldier in 
a vehicular accident.  All of these activities involved 
stressors.

The Board notes that the above service personnel records 
indicate that the nature of the veteran's role while in 
Southeast Asia is consistent with the veteran's assertions 
regarding his claimed stressors, particularly those 
associated with Operation Eagle Pull and Operation Frequent 
Wind, which were operations to effect the final evacuations 
of the American embassies in Cambodia and Vietnam, 
respectively.  They did occur on the dates cited in the 
veteran's records.  The Board finds that the nature of the 
duties of the veteran's unit, and its verified involvement in 
those two operations was tantamount or equivalent to 
engagement in combat with the enemy.  Consequently, it can be 
presumed that the veteran suffered from the stressors 
associated with such activity resulting in the claimed 
psychic trauma.  Moreover, it would not be inconsistent for 
the veteran in his duties as a Marine to experience stressors 
as asserted by the veteran, particularly during the cited 
operations.  In this regard, the Board finds that the 
veteran's statements are satisfactory and credible, and 
consistent with the circumstances, conditions, or hardships 
of combat service.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Under 38 U.S.C.A. § 5107(b) (West 1991), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter at hand, the benefit of the doubt 
is to be given to the claimant.  In view of the fact that the 
veteran reported stressful events in service, which the Board 
finds to be associated with combat-like service, after 
resolving all doubt in the veteran's favor, the Board finds 
that the claimed stressful events noted above can be 
considered verifiable stressors.  As such, given the post-
service medical evidence of record, the Board concludes that 
the veteran has a diagnosis of PTSD based upon verifiable 
stressors.  Therefore, service connection is warranted for 
this disorder.

The issue before the Board on appeal is that of service 
connection for PTSD, and the favorable determination is 
limited to that issue.  The Board expressly has not 
considered the question of the severity of the veteran's PTSD 
for rating purposes; nor should anything in this decision be 
construed as recognizing any relationship between the 
veteran's PTSD and any other diagnosed long-term psychiatric 
disorders.  These issues are for the initial consideration of 
the regional office.  Grantham v. Brown, 114 F.3d. 1156 
(1997); Holland v. Brown, 9 Vet. App. 324 (1996); rev'd sub. 
Nom. Holland v. Gober, 124 F.3d 42 (1997).  


ORDER

Service connection for PTSD is granted.



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals


 

